PER CURIAM.
We affirm dismissal of the indictment charging appellee with nine counts of capital sexual battery, finding that it is so vague, indistinct and indefinite as to mislead appellee and embarrass him in the preparation of his defense and to expose him to the possibility of a second prosecution for the same offense.
Our affirmance is without prejudice to the state, unless otherwise prevented from doing so, to obtain a new indictment based upon more certain time periods for commission of the various offenses.
AFFIRMED.
HERSEY, C.J., and GUNTHER, J., concur.
ANSTEAD, J., concurs specially with opinion.